Title: To George Washington from Brigadier General William Smallwood, 17 May 1778
From: Smallwood, William
To: Washington, George


                    
                        Dear sir,
                        Wilmington [Del.] May 17th 1778
                    
                    I have inclosed you the Proceedings and sentence of a Court Martial against one Jetson a person who for some time past has been not less dreaded, than fam’d for his Infamous Practices of Piloting the Enemy in the Night and Aiding them in kid-napping the more virtuous Inhabitants, particularly those who have Manifested an Attachment to, & have been active in Support of the Common Cause, and depriving them by force of their Property, he lately headed a party in the Neighbourhood of Port Penn and carried off Lieut. Hyatt of the Deleware Regiment, who was at his fathers recovering of a wound which he had recieved, Striping the Family of a good deal of Property at the same time, his depredations and range have principally been in the Neighbourhood of Duck Creek & Bomba Hook so remote from this, that there has not been an Opertunity of Adducing Several Evidences which might otherwise have appear’d against him, he was taken in the  Thorough-fair of Duck Creek on the 12th Inst. after a Smart Engagement by Capt. Jaquet who I had detachd down to Cantwells Bridge with 50 Men to guard & Escort the removal of the Stores; Jetson was in a barge Carrying a two pounder in her Bow two Swivels & two Howitzers with one Capt: Cook who had Sixteen Men Arm’d with Musquets, & his Barge loaded with goods & wheat which he had traded for and was just proceeding on board of his Schooner which mounts 10 Carriage Guns and in which he has traded all this Winter loading her twice a week in that Creek without Interruption when Jaquet attacked him with 30 Men, took the barge kill’d wounded & took 14 Among the wounded & Prisoners was Captn Cook & his Mate—I have since detached Upward of 100 Men under Colo. Pope to Secure and destroy all the Craft upon the⟨se⟩ Creeks and the Enemies Store houses and Granaries upon Bomba Hook to break up their Trade with the Inhabitants and to take off all the Stock on that Island and the Shores Adjacent which might lay in their reach, and if Possible to Apprehend China Clo⟨w⟩ and a party of 100 of his Adherents who I had understood had rendevouz’d on the Island with an Intention to Fortify it and keep up a Constant Communication with the Enemy or have it in their power to secure a retreat to their Shipping, I have not yet reciev’d any Accounts from Colo. Pope but on Friday Night a heavy firing was heard and a great light in that Quarter from which Conclude he was destroying their holds on the Island.
                    Doctr McKinley, Capt. Moor of the Deleware Regt Mr Littler prisoners of war in Philada and Mr Patterson father of Genl Patterson whose daughter now lies in Philada in great distress are desirous to send in some flour agreeable to the list below to Support them and defray their past expences, this Indulgence their Sufferings and the past good Conduct of most of them, might justly Claim, but I did not think proper to grant it without your Approbation, I believe their present distress is great and perhaps your determination cannot be Signified too Speedily for their Circumstances—I have also inclosed you an Application from Mrs Flowr on behalf of herself and Isaac Nichols who is represented to me as a Man of Honor to obtain leave to go into Philada the former thro’ her own & Mr Nichols’s Solicitation to obtain her husbands Parole and the latter in part to effect this purpose and to obtain a sum of Money lodg’d there for him by his son in England who I understand for some years past has Annually made remittances for his Support, you will therefore please Signify whether I may grant them a permit for these purposes or perhaps if not too troublesome one from yourself might have a better effect. I have the Honor to be with the greatest regard Your very Obdt Hble Servt
                    
                        W. Smallwood
                    
                 